Opinion issued March 26, 2013




                                 In The

                          Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-13-00164-CV
                        ———————————
                      STEPHANIE TEW, Appellant
                                   V.
    DOW CORNING CORPORATION; DOW CORNING WRIGHT
  CORPORATION; SURGITEK, INC.; COOPERVISION INC.; COOPER
 COMPANIES INC.; SIROD CORPORATION; NATURAL Y SURGICAL
SPECIALTIES INC.; AESTHETECH CORPORATION; CV SUB 1987 INC.;
MEDICAL ENGINEERING CORPORATION; BRISTOL-MYERS SQUIBB
    COMPANY; DAVID RASMUSSEN, MD; GENERAL ELECTRIC
  COMPANY; “21” INTERNATIONAL HOLDINGS INC. (FKA KNOLL
 INTERNATIONAL HOLDINGS); WILSHIRE FOAM PRODUCTS INC.;
          AND DOW CHEMICAL COMPANY, Appellees



                 On Appeal from the 334th District Court
                         Harris County, Texas
                  Trial Court Cause No. 1992-61169ED
                         MEMORANDUM OPINION

      Appellant, Stephanie Tew, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2